Citation Nr: 0918095	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU)



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to June 
1945.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Wichita, Kansas which denied the Veteran's claim of TDIU.

In his May 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before the Board; he elected to have a 
video conference hearing.  A video conference hearing at the 
RO was scheduled for March 14, 2007.  However, the Veteran 
failed to appeal for that hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).   See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

In an April 2006 decision, the RO decreased the disability 
rating assigned for the Veteran's service-connected left eye 
disability, from 50 percent to 40 percent.  
The Veteran filed a notice of disagreement as to that 
decision.  However, he but did not subsequently file a 
substantive appeal.  Therefore, this issue is not in 
appellate status, and it will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: 
absence, left eye, rated 
40 percent disabling; absence, distal and middle phalanges, 
right index finger, rated 20 percent disabling; and 
dislocation/arthritis of the right long finger, rated 
10 percent disabling.  A combined 60 percent disability 
rating is in effect.

2.  The medical and other evidence of record do not 
demonstrate that the Veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters 
the legal landscape in three distinct ways: standard of 
review, notice and duty to assist.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his TDIU claim in a letter from 
the RO dated September 20, 2004, which informed the Veteran 
of the necessity of evidence "that your service-connected 
disability or disabilities are sufficient, without regard to 
other factors, to prevent you from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment."  The Veteran was also informed that an 
award of TDIU required one service-connected disability 
ratable at 60 percent or more; or two or more service- 
connected disabilities, at least one ratable at 40 percent 
with a combined disability rating of 70 percent or more.  See 
the September 2004 VCAA letter, page 5.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers or the 
Social Security Administration.  The Veteran was also advised 
in the letter that a VA examination would be provided if 
necessary to decide his claim.  With respect to private 
treatment records, the September 2004 letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  Included with the September 2004 letter 
was a copy of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete this release so that VA could obtain these records.

The September 2004 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the September 2004 VCAA letter, page 2: "If there is any 
other evidence or information that you think will support you 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  [The Board observes that that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendment, which 
applies to applications for benefits pending before VA on, or 
filed after, May 30, 2008, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above. The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an April 2006 letter.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's VA treatment records and his private treatment 
records to the extent that he either provided appropriate 
releases for VA to obtain them, or provided them himself.  
Further, the Veteran was afforded VA examinations in 
September 2004 and January 2006.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  The Veteran has been ably represented 
by his service organization, who has filed argument on his 
behalf as recently as April 2009.  As was described in the 
Introduction, he failed to report for a hearing in March 
2007.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
See 38 C.F.R. § 4.16(a) (2008).  The Court noted the 
following standard announced by the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that Veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and a combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).

For the above purpose of one 60 percent disability or more, 
or one 40 percent disability or more in combination, the 
following will be considered as one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

Schedular basis

He served during World War II, where he lost his left eye and 
part of his right index finger in a mine explosion.  He was 
later granted service connection for dislocation/arthritis of 
the right long finger as related to his service-connected 
injured right index finger  The Veteran is service-connected 
for absence, left eye, rated 40 percent disabling; absence, 
distal and middle phalanges, right index finger, rated 20 
percent disabling; and dislocation/arthritis of the right 
long finger, rated as 10 percent disabling.  A combined 60 
percent disability rating is in effect.  

Notwithstanding the lack of a combined 70 percent rating, the 
Veteran still meets the criteria for schedular consideration 
of TDIU because he has three disabilities incurred in action 
[loss of left eye, amputation of right index finger, and 
related dislocation/arthritis of the right long finger, all 
due to a mine explosion during World War II].  See  38 C.F.R. 
§ 4.16(a) (2008).

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's three 
service-connected disabilities, alone, do not foreclose his 
ability to follow a substantially gainful occupation.

After service the Veteran acquired a Master of Science degree 
in vocational education.  He worked as a teacher from 1956 to 
1980, when he retired at the age of 62.  He continued to work 
as a substitute teacher until May 2003.  In his May 2004 
claim for TDIU, the Veteran stated that he had to leave 
substitute teaching because of diminishing eye sight in his 
non-service-connected right eye.  

After reviewing the Veteran's claims file, medical history, 
and recent eye examination, a September 2004 VA examiner 
commented that the Veteran's service connected disabilities 
cause moderate limitations and use of the right hand, but he 
would be capable of gaining and sustaining gainful employment 
with those conditions in his previous occupation as an 
educator.  The examiner further noted that non-service-
connected conditions include macular degeneration and 
cataracts with corrected 20/50 vision in the [non service-
connected] right eye; and degenerative joint disease of the 
left hand, both knees, and cervical and lumbar spine, which 
he opined greatly limits the Veteran's ability to gain and 
sustain employment.  The Veteran also has chronic 
constipation and mild urine incontinence related to previous 
prostrate surgery, as well as frequent premature ventricular 
contractions.  

The examiner stated that, in evaluating the Veteran's overall 
condition, it appeared that aging and multiple joint and 
spine arthritis related to aging, and reduced vision of the 
right eye have the most significant effect on his gaining and 
sustaining employment.  All of these conditions are not 
service connected and cannot be considered with respect to 
TDIU.  In determining whether unemployability exists, 
consideration may not be given to any impairment caused by 
non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).  

The Board may only consider the Veteran's service- connected 
disabilities - in this case, loss of the left eye, amputated 
right index finger, and dislocation/arthritis of the right 
long finger - in determining whether total unemployability 
exists.  As noted above, the only medical evidence of record 
that discusses the Veteran's service-connected disabilities' 
impact on the Veteran's employability is the September 2004 
VA examiner's report, which clearly states that the Veteran 
is not unable to obtain gainful occupation on account of his 
service-connected disabilities alone.  Rather, various 
significant non service-connected disabilities have rendered 
him unemployable. 


There is no competent medical evidence to the contrary.  
Moreover, it appears that the VA examiner's opinion is 
congruent with the Veteran's medical and occupational 
history, which in essence shows that he was able to have a 
successful teaching career despite the service connected loss 
of his left eye and his tight hand problems, and that he left 
substitute teaching work primarily because of  diminishing 
eyesight in his non-service-connected right eye.  

The Board does not in any way disagree that the Veteran's 
service-connected disabilities limit his employability.  The 
Board believes, however, that the symptomatology associated 
with the service-connected disabilities is appropriately 
compensated via the combined 60 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Extraschedular basis

The Board notes that in an April 2009 appellant's brief, the 
Veteran's representative contended that the Board should 
consider referring the claim for extraschedular 
consideration, making reference to testimony the Veteran 
supposedly gave at a May 2007 hearing.  [As noted in the 
Introduction, the Veteran did not appear for a video 
conference hearing scheduled in March 2007; there has been no 
subsequent hearing.]  

In any event, as discussed above, the Board has now 
determined that the 
Veteran has met the schedular percentage criteria for TDIU.  
Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a). Because 38 C.F.R. § 4.16 (a) is 
applicable, § 4.16(b) need not be addressed.  
See Stevenson v. West, 17 Vet. App. 91 (1999).  Therefore, 
the matter of the Veteran's entitlement to TDIU does not 
warrant referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


